DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lind (US9574791) in view of Utsunomiya (US20080053749).
With respect to claim 1 Lind discloses (figure 5a) a ventilation duct line assembly comprising:
A first ventilation duct (see figure 5a) through which sound can pass between at least two openings, and the first ventilation duct having a first portion (shown at bottom in figure 5a) having a first sectional area a second portion (shown at top) having a second sectional area larger than the first sectional area, and a third portion having an inclined inner face connecting the first portion and the second portion to each other; and 
A second ventilation duct line (see figure 3a) that has an opening portion positioned on an inner side of the ventilation duct line so that sound received from the opening portion is reflected inside the second ventilation duct line and then emitted form the opening portion.
Lind does not expressly discloses wherein the second ventilation line is positioned within the first portion of the ventilation duct.
Lind discloses the silencing means being downstream of the noise source which is analogous to the first portion of the duct as shown in figure 5a. 
It would therefore have been obvious to a person of ordinary skill to so locate the silencing portion that is the second duct.
Lind does not expressly disclose a silencing means wherein the sound which is let into the second duct is reflected and then emitted from the opening portion.
Utsunomiya discloses a silencing means wherein a secondary duct member is used as the sound reducing means and the sound is reduced by reflection and reemissions through the opening portions (see figure 23).
It would have been obvious to use such an interference based means of sound reduction with the device of Lind to further enhance sound reduction by eliminating sounds which are not easily attenuated through bulks absorbing materials,
With respect to claim 2 as it regards the shape of the opening portions, rectangular sound passages are discloses by 64 of Utsunomiya as are circular openings. It would be obvious to shape the sound openings to any desired shape so as to allow the selected sounds to pass into the resonant body.
With respect to claim 3 Lind (see figure 3a) discloses wherein the second ventilation duct line is disposed at an inner side of the first ventilation duct.
With respect to claim 4 Lind (embodiment of figure 2c) discloses at least a portion of an outer face of the duct line being its own body. Lind embodiment of figure 3a discloses wherein the second ventilation duct is abutted against the first ventilation duct and utilizes the wall of the first duct. It would have been an obvious matter to use the self contained second duct portion of embodiment of figure 2c with the abutted teaching of figure 3a so as to allow for the bonding of the respective elements. This would allow for the use of a more rigid backing to the resonant cavity and thus increased reflection into the damping space. 
With respect to claim 5 Lind as modified further discloses (see again figure 3a, the respective shapes and sizes are such that ) a distance between an opposed face of the second ventilation duct line on an opposite side to the bonding face of the second ventilation duct line and an inner face of the first ventilation duct line is shorter than a longitudinal direction length of the bonding face of the second ventilation duct line. 
With respect to claim 6 Lind as modified further discloses wherein the first portion of the ventilation duct line has a width in a direction intersecting with a direction in which the first duct line extends (see figure 3a of Lind);
The second ventilation duct line is provide to extend form one end of the first portion to the other end of the first portion in the width direction (see figure 3a again) in the width direction, and in the opening portion of the second ventilation duct line, a longitudinal direction length of the opening portion is a length in a width direction distance between the one end of the first portion an the other end of the first portion.  As it regards the selection of 90% or more of the width distance, the size of the opening would serve to govern in conjunction with the volume and the shape, the resonant response of the chamber, as such the selection of a value would serve only to tune a known results effective variable. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 7 Lind discloses (fig 2c) a box having an opening portion s placed ta an inner side of the first ventilation duct line and the second duct line is formed by an internal space of the box. 
With respect to claim 8 Lind further discloses (see again figure 2c) wherein the box is formed into a shape  of a rectangular parallelepiped.
With respect to claim 9 Lind as modified further discloses wherein the box shape having the shape of a parallelepiped has three pairs of outer faces which are opposed to each other (as is necessarily the case as it is a parallelepiped); a first face of the box, which is one of one pair of the outer faces each having the largest area of the three pairs of the outer faces, has the opening portion (see how the openings are aimed in Lind and in Utsunomiya both); and a second face of the box opposed to the first face of the box is bonded to the inner face of the first ventilation duct line.
With respect to claim 10 Lind as modified further discloses wherein a portion of the inner face of the first ventilation duct line is formed to be opposed to an air intake portion if the first ventilation duct line; and
An out take port side of the first ventilation duct line continuous to the portion of the inner face of the first ventilation duct line opposed to the air intake port is formed to be opposed to the opening portion of the second ventilation duct line (see arrangement of figure 5a of Lind).
With respect to claim 11 the orientation of the duct would have been an obvious matter, as it regards down in a vertical direction as ducts are known to pass in horizontal or vertical directions as shown by Lind it would have been obvious to arrange in any desired orientation. 
With respect to claim 12 Lind as modified further discloses wherein an area of an air outtake port belonging to the first ventilation duct is larger than the sectional area of the first portion (see figure 5a of Lind).
With respect to claim 13 Lind as modified further discloses wherein the first portion of the first ventilation duct line is formed so that the first sectional area of the first ventilation duct line is smallest (as best understood this is disclosed by figure 5a of Lind. It is understood to mean is the smallest of the sections of the first duct).
With respect to claim 14 Lind as modified further discloses a ventilation duct assembly comprising:
A first ventilation duct line through which sound can pass between at least two opening, the first ventilation duct line having a first portion having a first sectional area (see figure 5a of Lind) an out take portion that is one of the at least two openings and serves for discharging air, and which area is larger than the first section area (there is taught  a large end of the duct and a small end of the duct, tit would have been obvious to allow the fans to function to push air from the wide end to the small end or to pull air from the small end to the large end. This would merely be a reversal of the fan direction and thus obvious to one of ordinary skill) and a second portion having an inclined inner face connecting the first potion and the outtake portion to each other;
 And a second ventilation duct line that has an opening portion positioned on an inner side of the first portion of the first ventilation duct line so as that sound receiving form the opening portion is reflected inside the second ventilation duct lien and then emitted from the opening portion (see Lind figure 3a and Utsunomiya figure 23).
With respect to claims 15 and 16 Utsunomiya discloses a resonator and as such a resonant frequency, there is necessarily a transmission loss in the resonant sound attenuator. The selection of the frequencies and the wavelengths so as to maximize the sound reduction would have been an obvious matter. 
With respect to claim 17 Lind as modified discloses the use of a porous material for the sound reduction (element  360c) placed on an inner face. It would have been obvious to place it on any of the selected portions.
2. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lind (US9574791) in view of Utsunomiya (US20080053749) as applied to claim 1 above and in further view of Li (US9402333).
With respect to claim 18 Lind as modified further discloses the invention as claimed except expressly  an apparatus comprising a sound source (see the fans of Lind ) and a fourth partial ventilation duct line through which sound from the sound source can be passed, wherein the fourth partial ventilation duct is connected to the ventilation duct line assembly according to claim 1.
Li discloses an active noise reduction member for connection to a duct of a sound passage (see abstract and figures ). This includes a sound source and the ducting needed to pass the antinoise to the ventilation duct. 
It would have been obvious to use the ANC of Li to further reduce the noise within the duct of Lind as modified.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee (US11322126) discloses a broadband duct resonant attenuator; Lee (US11114080) discloses a duct sound absorber; Zirkelbach (US9605631) discloses a silencer for a duct; and Jung (US9541301) discloses a silencer for a duct using a resonant space. 
 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837